COURT OF APPEALS OF VIRGINIA


Present: Judges Haley, Millette and Senior Judge Coleman


JOSEPH W. COBB
                                                                 MEMORANDUM OPINION *
v.     Record No. 0393-08-1                                          PER CURIAM
                                                                     JUNE 24, 2008
DANNY NOCO CORPREW, SR. AND
 UNINSURED EMPLOYER’S FUND


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (James P. Magner; Rutter Mills, L.L.P., on brief), for appellant.

                 No brief for appellee Danny Noco Corprew, Sr.

                 (Gerard E.W. Voyer; Natalie P. Mann; Taylor & Walker, P.C., on
                 brief), for appellee Uninsured Employer’s Fund.


       Joseph W. Cobb appeals a decision of the Workers’ Compensation Commission finding

that Danny Noco Corprew, Sr. was not subject to the jurisdiction of the Workers’ Compensation

Act. We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Cobb v. Corprew, VWC File No. 231-32-50 (Jan. 15, 2008). We dispense with

oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.